Exhibit 99.2 DUNDEE CORPORATION RENEWS ITS NORMAL COURSE ISSUER BID FOR IMMEDIATE RELEASE March 30, 2010 – Dundee Corporation (“Dundee” or the “Company”) (DC.A – TSX) today announced receipt of regulatory approval respecting its intention to continue its normal course issuer bid (the “Bid”) through the facilities of the Toronto Stock Exchange (“TSX”) from April 1, 2010 to March 31, 2011.Dundee may purchase up to a maximum of 5,411,197 of its class A subordinate voting shares (“Subordinate Voting Shares”), representing approximately 10% of its public float.As of March 19, 2010, Dundee has 70,648,776 Subordinate Voting Shares issued and outstanding.Dundee may purchase up to 32,645 Subordinate Voting Shares during any trading day which represents 25% of its average daily trading volume being 130,581 Subordinate Voting Shares for the most recently completed six calendar months prior to TSX acceptance of the notice of normal course issuer bid, other than pursuant to a block purchase exception. The purchases will be made in accordance with the Policies and rules of the TSX.The price paid for any Subordinate Voting Shares acquired will be the market price at the time of purchase and all Subordinate Voting Shares purchased under the Bid will be cancelled. Dundee believes that the purchase of its Subordinate Voting Shares at current market values represents a good long-term investment for the Company.To date, Dundee has purchased an aggregate of 558,000 Subordinate Voting Shares at an average price of $13.14through the facilities of the TSX under the previous normal course issuer bid which came into effect on April 1, 2009 and will expire on March 31, 2010. Dundee Corporation is an asset management company dedicated to private wealth management, real estate and resources that, combined, reflect approximately $73 billion under management and administration.Its domestic wealth management activities are carried out through its 62% controlled subsidiary, DundeeWealth Inc. Dundee Corporation’s real estate activities are conducted through its 70% owned subsidiary, Dundee Realty Corporation which operates as an asset manager of commercial real estate with activities in a land and housing business in Canada and the United States.Resource activities are carried out through its wholly-owned subsidiary, Dundee Resources Limited. Asset management activities are carried out through Ned Goodman Investment Counsel Limited and Dundee Real Estate Asset Management (DREAM). FOR FURTHER INFORMATION PLEASE CONTACT: Dundee Corporation Lucie Presot Vice President & Chief Financial Officer (416) 365-5157
